Case 8:07-cr-00331-JKB Document 128-2 Filed 12/07/20 Page 1 of 1

Scott Rendelinan # 24628 -037

 

 

United States Penitentiary
PO Box (000

 

Marion [TL 62959

 

Ne vember 30 _ ORO

 

 

 

 

 

Le
Offi of the Clerk en :
1S. District Coit DEC 0-7-2020
6500 Cherrweoed Lane Suite Roo ewes!
i; “ wa DETTE OU
Greenbelt MD  2AO770 EOD am

 

 

RE: Un ted Safes v. Rendelman_ FOF -cr-033/- RWT

 

 

Dear Sirs:

 

 

Enclosed please Gad py 3582 Motion (Commonly
called a Compassionate Releese Motion) ¢ [2_pages with an

 

J page dtbacl mend) qnd my Motien fo Reappeiat Counse/

 

(6 pages)

 

Es believe these are Filed as motions (‘ry my eriminal Case

 

ih Fels means this case heeds fe be re opened. 1 ee Lin

 

 

Wren and these mottoas: need be FLA AS 4% hew actren

 

please be advised Tam Indtgeat an canner Psy = frling

fee and Lowll need You fo sead me the forms te le

 

a Moten Tn forma [Ruperts te waive tHe Filing fee.

 

dans vale

 

Sincerely

 

Ltt font binar.

 

Scott Kende lmac

 

 

 

 
